Citation Nr: 1014554	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-16 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent disabling for service-connected diabetes mellitus, 
type II.

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, also claimed as 
secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, also claimed as 
secondary to service-connected diabetes mellitus, type II.  

4.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, also claimed 
as secondary to service-connected diabetes mellitus, type II.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 
1972, during the Vietnam Era.  He served in Vietnam from June 
25, 1970, to May 1, 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
Regional Office (RO), which denied service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities and denied an increased rating in excess of 20 
percent disabling for service-connected diabetes mellitus, 
type II.  The veteran disagreed with his evaluation and 
subsequently perfected an appeal.   

In January 2010, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A copy of the 
hearing transcript is of record and has been reviewed.      

The issues of entitlement to an increased rating in excess of 
20 percent disabling for service-connected diabetes mellitus, 
type II, and entitlement to service connection for peripheral 
neuropathy of the right upper extremity, also claimed as 
secondary to service-connected diabetes mellitus, type II, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
negative for complaints, treatment, and diagnoses of any 
organic disease of the nervous system, including peripheral 
neuropathy, and a diagnosis of peripheral neuropathy of the 
left upper extremity is not objectively demonstrated.  

2.  The Veteran's STRs are negative for complaints, 
treatment, and diagnoses of any organic disease of the 
nervous system, including peripheral neuropathy, and a 
diagnosis of peripheral neuropathy of the bilateral lower 
extremities is not objectively demonstrated.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left upper extremity, to 
include as a result of herbicide exposure, was not incurred 
in or aggravated by service, may not be presumed to have been 
so incurred, and it is not proximately due to or the result 
of the Veteran's service-connected diabetes mellitus 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).    

2.  Peripheral neuropathy of the bilateral lower extremities, 
to include as a result of herbicide exposure, was not 
incurred in or aggravated by service, may not be presumed to 
have been so incurred, and it is not proximately due to or 
the result of the Veteran's service-connected diabetes 
mellitus disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by January 2007 and 
February 2007 letters.  These letters fully addressed all 
three notice elements; informed the Veteran of what evidence 
was required to substantiate his service connection claims; 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

In attachments to the January 2007 and February 2007 notice 
letters, the RO also advised the Veteran as to how disability 
ratings and effective dates are awarded, as required in 
Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA treatment records, private treatment 
records, and statements submitted by or on behalf of the 
Veteran.  Further, the Veteran was provided and underwent a 
VA examination regarding his peripheral neuropathy 
disabilities in January 2008.  As noted, in January 2010, the 
Veteran testified before the undersigned Veterans Law Judge 
via video conference.  A copy of the hearing transcript is of 
record and has been reviewed.  Significantly, the record does 
not otherwise indicate any additional obtainable evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Service Connection Claims for the Left Upper 
Extremity and Bilateral Lower Extremities

Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002).  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  

Service connection may also be granted for certain chronic 
diseases, such as other organic disease of the nervous 
system, including peripheral neuropathy, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Furthermore, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

Additionally, in service connection claims involving 
herbicide agent exposure as a result of service in Vietnam, 
type 2 diabetes and peripheral neuropathy may be presumed to 
have been incurred in-service even if there is no evidence of 
the disease in service, provided the requirements of 38 
C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e). 

The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i). 

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307.  "Service in 
Vietnam" includes service in the waters offshore, or service 
in other locations if the conditions of service involved duty 
or visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 208), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009)(No. 08-525) (where the Court 
held that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in 
the course of duty in order to be entitled to the presumption 
of herbicide exposure and service connection constitutes a 
permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 
38 C.F.R. § 3.307(a)(6)(iii)).     

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Here, the Veteran seeks service connection for peripheral 
neuropathy of the left upper and bilateral lower extremities 
disabilities, which he maintains are a result of his active 
service, including exposure to herbicide agents while serving 
in Vietnam.  There is evidence that the Veteran has in-
country service in Vietnam from June 25, 1970, to May 1, 
1971.  The Veteran's DD-214 indicates that his military 
occupational specialty was a power generator operator.      

On review of the record, the Board finds that service 
connection for peripheral neuropathy of the left upper and 
bilateral lower extremities based on all theories of 
entitlement, presumptive, direct (including based on 
herbicide exposure), and secondary, must fail.

Review of the record shows no diagnosis of any peripheral 
neuropathy of the upper left or bilateral lower extremities.  
In this regard, the Veteran's STRs are negative for 
complaints, treatment, and/or diagnoses of any peripheral 
neuropathy disability in-service.  

Further, the Veteran's post-service treatment records include 
various private treatment records and records from the 
Nashville and Murfreesboro VAMC, which indicate that the 
Veteran is being treated for or diagnosed with peripheral 
neuropathy.  See January 2007 Private Treatment Letter from 
Nurse Practitioner K.Y. at Ardmore Family Medical Center 
(noting treatment for peripheral neuropathy); May 2007 VA 
Peripheral Nerves Examination Report (assessing diabetic 
peripheral neuropathy based on normal exanimation of the 
bilateral upper and lower extremities); August 2007 VA 
Diabetes Mellitus Examination (assessing peripheral 
neuropathy based on normal examination of the bilateral upper 
and lower extremities); September 2007 Treatment Note from 
Murfreesboro VAMC (noting diabetic neuropathy).  The Veteran 
also underwent a VA examination regarding his claimed 
peripheral neuropathy disabilities in January 2008.  After 
noting the Veteran's medical history and conducting nerve 
conduction testing, the VA examiner confirmed that the 
Veteran had right median mononeuropathy of the right wrist, 
but no polyneuropathy of the left upper and bilateral lower 
extremities.  See January 2008 VA Peripheral Nerves 
Examination Report.  Although the Veteran was assessed with 
diabetic neuropathy and peripheral neuropathy in May 2007 and 
August 2007 VA examinations, the Board finds that such 
diagnoses are of little probative value as they are not 
supported by the evidence of record.  The Board notes that 
such diagnoses were based on history provided by the Veteran 
despite normal examinations of the upper left and bilateral 
lower extremities.  The May 2007 and January 2008 examiners 
also failed to confirm such diagnoses with any testing of the 
bilateral upper and lower extremities, including nerve 
conduction testing.  Thus based on normal physical 
examinations and nerve conduction testing, there is no 
current disability of the left upper and bilateral lower 
extremities; thus, the first element of the service 
connection claim has not been satisfied.     

Congress specifically limits entitlement for service-
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for a respiratory condition, 
claimed as shortness of breath, must be denied.  

Further, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, vacated and remanded in 
part sub nom. Sanchez- Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Thus, while the Veteran complained of 
numbness and coldness of his left upper and bilateral lower 
extremities, the medical evidence fails to show that he 
currently has any peripheral neuropathy of the left upper or 
bilateral lower extremities to account for his complaints.  
Absent a finding of a current peripheral neuropathy of the 
left upper or bilateral lower extremities that can be related 
to service, there is no basis to grant service connection.

However, even if diagnoses of peripheral neuropathy of the 
left upper and bilateral lower extremities were objectively 
demonstrated, the Veteran's service connection claims would 
still fail.  In this regard, post-service, the first 
indication of any diabetes mellitus and peripheral neuropathy 
disabilities is reflected in an October 2005 Private 
Treatment Report from Vanderbilt University Medical Center, 
containing complaints of numbness and coldness of the 
bilateral upper and lower extremities, dated approximately 
thirty-three years post-service.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).   

There is also no evidence of a nexus between the Veteran's 
claimed peripheral neuropathy disabilities and his service or 
his service-connected diabetes mellitus.  
  
As such, the Veteran's service connection claims for 
peripheral neuropathy of the left upper and bilateral lower 
extremities based on direct and secondary entitlement must 
fail.

With regard to the Veteran's service connection claims based 
on presumptive entitlement, although the Veteran is presumed 
to have been exposed to herbicides and peripheral neuropathy 
is included in the list of eleven diseases under 38 C.F.R. 
§ 3.309(e), the evidence of record fails to show that any 
peripheral neuropathy became manifest to a degree of 10 
percent or more within a year after the Veteran's service in 
Vietnam.  Thus, his service connection claims based on 
presumptive entitlement must fail.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).
     
The Board further finds that the only evidence of any 
relationship of the Veteran's peripheral neuropathy 
disabilities to service is the Veteran's own statements.  
While the Veteran is competent to describe his symptomatology 
(see Layno, 6 Vet. App. at 469), he, as a layperson, is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he has not been shown to have the requisite medical 
expertise.  See, e.g., Routen, 10 Vet. App. at 186; Espiritu, 
2 Vet. App. at 494-95.  

Since there is no objective evidence of record showing 
diagnoses of peripheral neuropathy of the left upper and 
bilateral lower extremities and no evidence of a relationship 
between peripheral neuropathy to service or the Veteran's 
service-connected diabetes mellitus, and no evidence that the 
Veteran's claimed peripheral neuropathy became manifest to a 
degree of 10 percent or more within a year after the 
Veteran's service in Vietnam, the claims of service 
connection must fail.

In denying this claim, the Board does not wish in any way to 
diminish the Veteran's service, including service during a 
period of war.  However, in light of the evidence of record, 
the Board concludes that peripheral neuropathy of the left 
upper and bilateral lower extremities disabilities were not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred therein.  The benefit-of-the-doubt 
doctrine has been considered; however, as the preponderance 
of the evidence is against the claims, it is inapplicable in 
the instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 
1 Vet. App. at 54.  


ORDER

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, also claimed as secondary to 
service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, also claimed as secondary 
to service-connected diabetes mellitus, type II, is denied.  


REMAND

The Veteran also seeks an increased rating in excess of 20 
percent disabling for his service-connected diabetes mellitus 
disability and service connection for peripheral neuropathy 
of the right upper extremity.  Review of the record reveals 
that further development is needed before deciding the merits 
of the claims.  

Increased Rating Claim

Review of the record reveals that the Veteran last underwent 
a VA examination regarding his diabetes mellitus disability 
in August 2007, and the record contains subsequent statements 
from the Veteran to the effect that his diabetes mellitus 
disability has worsened.  Thus, the Board finds that a more 
contemporaneous VA examination is needed in order to assess 
the current severity of the Veteran's service-connected 
diabetes mellitus disability.  The fulfillment of the duty to 
assist requires a thorough and contemporaneous medical 
examination that considers prior medical examinations and 
treatment in order to conduct a complete evaluation of the 
veteran's claims.  38 C.F.R. § 4.2 (2009).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2009).

During the pendency of this appeal, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court of Appeals for Veterans 
Claims (Court) held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  As such, the Rice case 
must be considered in readjudicating the claims on appeal.

Service Connection Claim

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Review of the evidence of record reveals that the Veteran 
underwent a VA examination regarding the etiology of his 
right upper extremity peripheral neuropathy in January 2008.  
Although the examiner assessed right median mononeuropathy at 
the wrist consistent with mild right carpal tunnel syndrome, 
the examiner did not provide an opinion regarding the 
etiology of the Veteran's peripheral neuropathy of the right 
upper extremity.  Thus, the Veteran should be afforded an 
examination including an opinion regarding the relationship 
between the Veteran's current peripheral neuropathy of the 
right upper extremity disability (assessed as mild right 
carpal tunnel syndrome of the right wrist) based on review of 
all evidence of record.  The fulfillment of the duty to 
assist requires a thorough and contemporaneous medical 
examination that considers prior medical examinations and 
treatment in order to conduct a complete evaluation of the 
Veteran's claim.  38 C.F.R. § 4.2 (2009).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the current 
nature, extent, and severity of his 
service-connected diabetes mellitus 
disability.  

The claims file must be made available 
for review of the Veteran's pertinent 
medical and other history, particularly 
records of any relevant treatment.  The 
examiner should note whether the 
Veteran's claims folder was reviewed.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  The examiner should note 
the current level of severity of the 
diabetes mellitus, including whether it 
is manageable by diet, injection of 
insulin, and/or regulation of 
activities; any episodes of ketoacidosis 
or hypoglycemic reactions, including any 
that requires hospitalization and the 
frequency of hospitalization; any weight 
loss or loss of strength; and any other 
complications.  

Finally, the examiner should indicate 
the effect the Veteran's diabetes 
mellitus have on his ability to obtain 
and maintain gainful employment.

2.  After completion of the above 
development, the claims folder should 
be returned the same VA examiner who 
conducted the January 2008 VA 
peripheral nerves examination at 
Nashville VAMC for an opinion as to an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that any current peripheral 
neuropathy of the right upper extremity 
disability (assessed as mild right 
carpal tunnel syndrome of the right 
wrist) is related to active service, 
and/or to the Veteran's service-
connected diabetes mellitus.  

A complete rationale should be provided 
for any opinion.  The January 2008 
examiner should also reconcile any 
opinion with the opinions in the May 
2007 VA Peripheral Nerves Examination 
Report and the August 2007 VA Diabetes 
Mellitus Examination Report.    

If the January 2008 VA examiner is not 
available, the Veteran should be 
provided a new VA examination regarding 
his right upper extremity peripheral 
neuropathy disability.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
any current peripheral neuropathy of 
the right upper extremity disability 
(assessed as mild right carpal tunnel 
syndrome of the right wrist) is related 
to active service, and/or to the 
Veteran's service-connected diabetes 
mellitus.  

A complete rationale should be provided 
for any opinion.  The claims folder 
should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiner 
in conjunction with examination and the 
report should state that such review 
has been accomplished.

The examiner should reconcile any 
opinion with the May 2007 VA Peripheral 
Nerves Examination Report and the 
August 2007 VA Diabetes Mellitus 
Examination Report.  A complete 
rationale should be provided for any 
opinion.  

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's claim for 
entitlement to increased initial rating 
in excess of 20 percent disabling for 
diabetes mellitus disability and 
entitlement to service connection for 
peripheral neuropathy of the right 
upper extremity, taking into account 
any newly obtained evidence.  All 
applicable laws and regulations should 
be considered, including consideration 
of Rice v. Shinseki, 22 Vet. App. 447 
(2009).  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case and given the opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).








	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


